Citation Nr: 9935141	
Decision Date: 12/17/99    Archive Date: 12/23/99

DOCKET NO.  98-13 807A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1. Entitlement to a rating in excess of 70 percent for 
service-connected psychiatric disability.  
2. Entitlement to an effective date earlier than November 30, 
1995, for the grant of service connection for acquired 
psychiatric disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

B.K., M.D.


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel
INTRODUCTION

The veteran had active service from May 1966 to March 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada.  Beth A. 
Klein, M.D., testified before the undersigned Member of the 
Board at a hearing at the RO in July 1999.  

The record includes the report of a VA examination "for 
muscles" dated in December 1998.  In the report, the 
examiner stated that the veteran claimed service connection 
for residuals of muscle strain and subluxation of the right 
shoulder.  Review of the record shows that service connection 
is in effect for residuals of muscle strain and subluxation 
of the right shoulder with a 10 percent rating since 1972.  
In correspondence received at the RO in June 1999, the 
veteran requested that he be informed of the results of the 
examination and stated that he wished to claim an increased 
rating for his service-connected disability.  The Board 
refers this matter to the RO for appropriate action.  

This decision addresses the issue of entitlement to a rating 
in excess of 70 percent for the veteran's service-connected 
psychiatric disability.  The service connection earlier 
effective date issue is addressed in the remand that follows 
the decision.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  
2. The veteran's service-connected psychiatric disability is 
manifested primarily by severely disabling paranoid 
delusions, depressed mood and intermittent suicidal 
ideation; the disability produces total social and 
industrial inadaptability.  


CONCLUSION OF LAW

The criteria for a 100 percent rating for schizoaffective 
disorder have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.128, 4.132, Diagnostic Codes 9203, 9305 
(1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  The Board is satisfied 
that all relevant facts have been properly developed and that 
no further assistance to the veteran is required to comply 
with 38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. § 4.1 and § 4.2 (1999) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the veteran's 
service-connected disability.  The Board has found nothing in 
the historical record that would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that the 
rating issue presents no evidentiary considerations that 
would warrant an exposition of remote clinical histories and 
findings pertaining to the veteran's service-connected 
psychiatric disability.  

I.  Factual background

Briefly, the record shows that in a decision dated in August 
1997, the Board granted service connection for an acquired 
psychiatric disorder.  In a rating decision dated in 
September 1997, the RO implemented the Board decision and 
awarded a 30 percent rating for schizophrenic reaction, 
paranoid type, effective November 30, 1995.  The veteran's 
disagreement with the assigned rating led to this appeal.  
During the course of the appeal, the RO increased the rating 
from 30 percent to 70 percent, effective November 30, 1995, 
and the veteran continued his appeal arguing that his 
service-connected psychiatric disability is totally 
incapacitating and warrants a 100 percent rating.  

The record includes a letter dated in November 1995 from 
Richard Null, a psychiatric nurse at the Northern Nevada 
Correctional Center where the veteran is incarcerated.  Mr. 
Null reported that the veteran continued to experience 
persecutory delusions with associated features of anxiety and 
depression and a predisposition to suicidal behavior during 
periods of extreme environmental or interpersonal stress.  
Mr. Null explained that the veteran was housed in a 
transitional housing unit for the chronically mentally ill 
and continued to receive chemotherapy and psychotherapy for 
his disorder.  Mr. Null noted that prior to his incarceration 
in 1992, the veteran's behavior was characterized by 
suspiciousness, persecutory delusions and delusions of 
reference.  Mr. Null stated that this behavior culminated in 
a homicide when the veteran's significant other of 17 years 
left him and the veteran believed that her new "boyfriend" 
was going to kill him.  

The claims file includes clinical records from the Northern 
Nevada Correctional Center where the veteran is incarcerated.  
Those records show the veteran has reported intermittent 
voices and suicidal ideation without a plan.  In an 
examination report dated in April 1996, Beth A. Klein, M.D., 
reported that the veteran's chief complaint was his feeling 
that everyone was out to get him.  He claimed to feel 
worthless and without purpose and said at times he just felt 
like killing himself.  The Axis I diagnosis was 
schizophrenia, paranoid type, mild post-traumatic stress 
disorder and obsessive-compulsive disorder; Dr. Klein 
assigned a GAF score of 35.  The record of a yearly review in 
August 1996 reflects diagnoses of schizophrenia by history, 
obsessive-compulsive disorder and mild post-traumatic stress 
disorder secondary to his crime.  Symptoms noted at that time 
included a flat affect, depressed mood and strained 
interpersonal relations with others due to his negativism and 
obsessive behavior.  It was noted that non-chemical therapy 
was nonproductive due to the veteran's acutely impaired 
adaptation to reality.  

Mr. Null and Dr. Klein testified on the veteran's behalf 
before a hearing officer at the RO in October 1996.  They 
testified concerning the history of the veteran's illness, 
and Dr. Klein explained that the veteran's current diagnosis 
of schizoaffective disorder meant he met all the criteria for 
schizophrenia but that it included depression, which is a 
mood disorder.  She testified that aspect of the veteran's 
disability included poor sleeping, poor concentration, 
suicidal ideation and suicide attempts.  In addition, she 
testified that the veteran had obsessions that occasionally 
became delusional in nature.  

At a VA examination conducted at the correctional center in 
March 1998, the psychologist noted that the veteran continued 
to be housed in the Extended Care Unit, an extended care 
psychiatric unit for inmates too psychiatrically unstable to 
be placed in the general prison population.  The veteran 
reported that he currently worked several hours a day, two 
days a week, as a clerk performing such tasks as filling out 
the census count board and completing a daily census report.  
He indicated that he was not being considered for a head 
clerk position because of his inability to cope with stress 
and his level of paranoia around others.  The veteran 
reported hearing voices periodically and getting periodic 
messages form the television, but not recently.  He did 
report continued paranoid ideation, frequent feelings of 
anxiety and depression, weeping and poor sleep.  He also 
reported his appetite as poor, which the psychologist 
indicated was at least in part related to some paranoia about 
eating with others.  

On examination, the veteran's affect was labile but 
appropriate, and his mood was anxious.  He became tearful on 
occasion, and his speech was pressured and somewhat 
tangential at times, though logical.  He reported auditory 
hallucinations and evidence of frequent paranoid ideation, 
which, at times, appeared to reach a delusional level.  He 
had ideas of reference, such as thinking that the television 
set was sending him messages.  He gave no evidence of 
suicidal or homicidal ideation.  Judgment appeared somewhat 
impaired and insight was limited.  The psychologist noted 
that the veteran was not considered capable of handling a 
clerk position in the relatively sheltered environment of the 
prison Extended Care Unit due to his paranoia and difficulty 
coping with stress.  The psychologist stated that at this 
point the veteran did not appear capable of maintaining 
employment in any type of competitive job situation.  He said 
that the veteran's paranoid ideation had made it nearly 
impossible for him to establish and maintain any social 
relationships.  The psychologist noted that despite several 
years of consistent psychiatric treatment in the prison 
system there had been a lack of sustained remission from the 
veteran's psychotic symptoms, paranoid ideation and social 
isolation; the psychologist stated that in light of this, the 
veteran's prognosis for significant change was poor.  The 
diagnosis was schizoaffective disorder, depressive type, and 
obsessive-compulsive disorder, with a GAF score of 35, which 
the psychologist explained reflects major impairment in 
occupational and social functioning and mood.  

In a letter dated in December 1998, Dr. Klein stated that the 
veteran's psychiatric disorder caused him to be extremely 
delusional and paranoid.  She sated that since his 
incarceration, the veteran had held some menial jobs 
sporadically and for a short time, without good results.  She 
further noted that the veteran continued to reside in the 
Extended Care Unit, the unit for mentally ill inmates who 
need protection from the general population.  Dr. Klein 
stated that she considered the veteran unemployable and 
likely to remain that way.  

At the hearing at the RO in July 1999 before the undersigned 
Member of the Board, Dr. Klein testified that the veteran's 
symptoms warranted a 70 percent rating, but that he was 
unemployable solely due to his schizophrenia.  

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

Effective November 7, 1996, VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities.  61 Fed. 
Reg. 52695 (1996).  On and after that date, all diagnoses of 
mental disorders for VA purposes must conform to the fourth 
edition of the Diagnostic and Statistical Manual of Mental 
Disorders (DSM IV).  61 Fed. Reg. 52700 (1996) (codified at 
38 C.F.R. § 4.125 - § 4.130 (1999)).  The United States Court 
of Appeals for Veterans Claims (Court) has held that where 
the law or regulations change after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant applies unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary did so.  Marcoux v. Brown, 9 Vet. App. 289 
(1996); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Review of the record shows that during the appeal period the 
veteran's acquired psychiatric disability has been variously 
diagnosed as schizophrenia, paranoid type, and 
schizoaffective disorder. 

Previous Psychiatric Disability Rating Criteria.  

The field of mental disorders represents the greatest 
possible variety of etiology, chronicity and disabling 
effects.  38 C.F.R. § 4.125 (1995).  The severity of 
disability is based upon actual symptomatology, as it affects 
social and industrial adaptability.  38 C.F.R. § 4.130 
(1995).  In evaluating impairment resulting from the ratable 
psychiatric disorders, social inadaptability is to be 
evaluated only as it affects industrial adaptability based on 
all of the evidence of record.  38 C.F.R. § 4.129 (1995).  

Prior to revision, the Rating Schedule provided that 
psychotic disorders, including paranoid schizophrenia and 
schizoaffective disorder, warranted a 100 percent rating when 
there were active psychotic manifestations of such extent, 
severity, depth, persistence or bizarreness as to produce 
total social and industrial inadaptability.  A 70 percent 
rating was warranted with lesser symptomatology such as to 
produce severe impairment of social and industrial 
adaptability.  38 C.F.R. § 4.132, Diagnostic Codes 9203, 9205 
(1995).  

Upon review of the record, the Board finds that the veteran's 
service connected psychiatric disability is manifested 
primarily by severely disabling paranoid delusions, depressed 
mood and intermittent suicidal ideation.  Although the 
veteran has been able to do part-time work in the Extended 
Care Unit of the correctional center, this amounts to 
marginal employment in a sheltered environment, and examiners 
have opined, without reservation, that the veteran's service-
connected psychiatric disability renders him unable to obtain 
or retain substantially gainful employment.  The Board 
concludes, therefore, that the veteran's service-connected 
schizoaffective disorder produces total social and industrial 
inadaptability.  Accordingly, a 100 percent evaluation is 
warranted under the previous criteria, and the new criteria 
need not be considered.  

ORDER

A 100 percent rating for schizoaffective disorder is granted, 
subject to the applicable criteria governing the payment of 
monetary benefits.  


REMAND

As noted earlier, in its September 1997 rating decision, the 
RO assigned November 30, 1995, as the effective date for the 
grant of service connection for acquired psychiatric 
disability.  The veteran disagreed with the effective date 
and has perfected his appeal on that issue.  In 
correspondence received at the Board in November 1999 the 
veteran requested additional time to present evidence and 
argument in conjunction with his appeal, and in this regard 
the earlier effective date issue will be returned to the RO 
for this purpose.  The Board also notes that at the July 1999 
hearing, arguments were made suggesting a May 1970 rating 
decision that denied the veteran's original claim for service 
connection for a nervous condition did not become final 
because the veteran, by virtue of his psychiatric disability, 
did not have an appropriate opportunity to appeal it.  
Alternatively, the suggestion was made that the veteran may 
wish to raise the issue of clear and unmistakable error in 
prior VA decisions, including the Board decision dated in 
December 1984, concerning service connection for psychiatric 
disability.  

Review of the record shows that in a letter dated in March 
1999, the RO informed the veteran it had granted the claim 
for an apportionment of his benefits for the support of his 
children effective March 1, 1999.  In a statement received at 
the RO in June 1999, the veteran disagreed with the effective 
date.  There is no indication that the RO has issued a 
statement of the case on this issue, and this should be done.  
See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1. The RO should contact the veteran, 
through his representative, and 
request that he submit any additional 
evidence and argument concerning the 
issue of entitlement to an effective 
date earlier than November 30, 1995, 
for the grant of service connection 
for acquired psychiatric disability.  
The RO should also clarify whether the 
veteran is alleging that the May 1970 
rating decision that denied service 
connection for a nervous condition did 
not become final because he, by virtue 
of his psychiatric disability, did not 
have an appropriate opportunity to 
appeal it.  The RO should also advise 
the veteran of the filing and pleading 
requirements found at 38 C.F.R. 
§ 20.1404 (1999) with respect to any 
claim of clear and unmistakable error 
in a prior Board decision.  
2. Then, following consideration of any 
evidence or argument presented by the 
veteran and completion of any other 
indicated development, the RO should 
readjudicate entitlement to an 
effective date earlier than November 
30, 1995, for service connection for 
psychiatric disability.  
3. In addition, the RO should provide the 
veteran the opportunity to present any 
additional evidence or argument 
regarding the issue of entitlement to 
an effective date earlier than March 
1, 1999, for apportionment of the 
veteran's benefits for the support of 
his children.  The RO should then 
readjudicate that issue.  
4. If the benefits sought on appeal, 
including an earlier effective date 
for the apportionment of the veteran's 
benefits, are not granted to the 
veteran's satisfaction, the RO should 
issue a supplemental statement of the 
case that addresses all issues in 
appellate status and includes all 
relevant laws and regulations.  The 
veteran and his representative should 
be provided an opportunity to respond.  
With respect to any issue for which a 
substantive appeal has not been 
received, the RO must advise the 
veteran of the time within which he 
may perfect his appeal.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
unless he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals


 

